Citation Nr: 0319748	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) denying entitlement to pension 
benefits on the basis that the veteran's disability from 
gunshot wound injuries was the result of his own willful 
misconduct.  


REMAND

The veteran claims he is entitled to nonservice-connected 
benefits, as he is totally disabled due to residuals of 
gunshot wound injuries he sustained in January 1999.  The 
record on appeal includes an August 2000 notice of a 
favorable decision from the Social Security Administration, 
reflecting that the veteran was adjudged disabled for 
Supplemental Security Income purposes since January 27, 1999, 
due to pain, weakness, and a limp in the left leg due to a 
gunshot wound.  

The record, however, also contains evidence showing the 
veteran sustained these gunshot wound injuries in the course 
of resisting arrest and assaulting an officer of the Houston 
Police Department.  This evidence consists of police reports 
as well as statements from numerous disinterested witnesses.

Based on this evidence, in a September 2001 Administrative 
Decision, the RO determined that the veteran's disability was 
the result of his own willful misconduct and was a bar to the 
payment of nonservice-connected pension benefits.  The 
veteran appealed the determination, claiming that he actually 
had been the victim in January 1999, and that the City of 
Houston and its police officers had "Brutalized and 
Terrorized [him] that tragic afternoon" and violated his 
civil rights.  He indicated that he had filed a federal 
lawsuit against the officers and the City of Houston on this 
basis.

To ensure that VA had met its duty to obtain all evidence 
necessary to make a decision on his appeal, the Board 
contacted the Office of the Clerk at the U.S. District Court 
in Houston, as well as the City of Houston Legal Department, 
to obtain information about the outcome of the veteran's 
lawsuit.  The Board conducted this development pursuant to 
the authority granted by 38 C.F.R. § 19.9(a)(2).  

In response to the Board's request for additional 
information, the City of Houston forwarded information 
indicating that the veteran had lost his case at trial 
against the police officers.  His lawsuit against the City of 
Houston was dismissed prior to trial.  It was further noted 
that the jurors at the trial did not find the veteran even 
remotely credible and determined that the disability to his 
leg from the police shooting was his own fault.  

On May 1, 2003, prior to the Board's decision in this appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

In light of the new judicial precedent discussed above, the 
Board is compelled to remand the veteran's case to the RO for 
consideration of the additional evidence the Board has 
obtained.

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the claim, 
including consideration of the additional 
evidence obtained by the Board.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertaining 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




